IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THEODORE LAWRENCE,                           :   No. 387 EAL 2019
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
PENNSYLVANIA BOARD OF PROBATION              :
AND PAROLE,                                  :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2020, the Petition for Allowance of Appeal is

DENIED.